`DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 17 & 23 have been amended. Claims 1-18, 20-24 & 26-28 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5 & 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2015/0332868 A1) in view of Kamauchi (US 5,538,814 A) and evidenced by Gruner (US 2011/0261502 A1).
Regarding claims 1-2, 4-5 & 7-12, Jung teaches a supercapacitor comprising a pair of integrated electrode/separator assemblies, wherein each pair of integrated electrode/separator assembly includes an electrically conductive substrate (i.e current collector); a nanostructured active material layer (i.e electrode) deposited on the substrate; and a solid state electrolyte, serving as a separator, coating the active material layer, wherein the active material comprises a carbon-based 3D nanomaterial which includes nanotubes/nanofibers (CNT/CNF); and wherein the solid state electrolyte comprises a porous polymer network including a hydrophilic polymer such as poly(vinyl alcohol) (PVA) and a conductive additive such as H3PO4 acid (Fig. 2a; [0019]-[0037]). The solid-state electrolyte of Jung can be produced by first providing a solution containing PVA, water and a conductive additive such as H3PO4 acid to form a gel and then removing water from the gel by evaporation. However, Jung is silent as to the solid-state electrolyte being produced by a method comprising steps (a) to (e) in claim 1 but discloses that  “the electrolyte can be any solid electrolyte, such as those known in fuel cell and battery technology” ([0026]). While Jung does not explicitly describe the polymer network being porous such that the solid state electrolyte forms a porous membrane, it is noted that solid-state electrolytes including a PVA/H3PO4 component have a structure in which H3PO4 fills the pores of the porous PVA polymer to form the solid state electrolyte as evidenced by Gruner ([0078]-[0080]). It is further noted that Gruner teaches the PVA/H3PO4 component as a solid-state electrolyte acting as a separator between two electrodes each including a CNT layer for a supercapacitor (Figs. 9a-b; [0014]-[0016] & [0046]-[0080]).				Kamauchi teaches a method of producing a solid-state electrolyte comprising a porous polymer network of PVA. As shown in the above 102 rejection in view of Kamauchi, a porous polymer network of PVA can be obtained through steps (a) to (e). 					prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07. Moreover, a solid-state electrolyte comprising PVA/H3PO4 can be produced through the method of Kamauchi described above by further including H3PO4 in the solution containing the PVA polymer in step (a). 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kamauchi (US 5,538,814 A) in view of Setoyama (US 2007/0196659 A1) and evidenced by Nishihara (US 2020/0040137 A1).
Regarding claims 1-2 & 4, Kamauchi teaches a solid electrolyte comprising a porous polymer network containing a conductive additive such as a salt dissolved in a non-aqueous solvent, wherein the solid electrolyte is produced by a method comprising:					(a) providing a solution containing a hydrophilic polymer such as poly(vinyl alcohol) and the electrolyte (Col.11, L.18-24 & Col.12, L.23-25);								(b) performing one freeze/thaw cycle on the solution of (a), whereby the solution forms a hydrogel (Col.11, L.18-24);											(c) dehydrating the hydrogel by solvent exchange, whereby water from the hydrogel is removed and replaced with an organic solvent (Col.11, L.24-27);						(d) removing the organic solvent by drying under reduced pressure, leaving a porous 
Regarding claim 3, Kamauchi teaches the polymer network comprising a block-copolymer (Col.10, L.35-41; Col.11, L.7-9).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamauchi (US 5,538,814 A) in view of Setoyama (US 2007/0196659 A1) and evidenced by Nishihara (US 2020/0040137 A1) and Kowlgi (US 2013/0244023 A1).
Regarding claim 7-11, Kamauchi as modified by Setoyama teaches a lithium ion rechargeable battery (Col. 12, L.61) comprising an electrically conductive substrate (4b); an active material layer (1) deposited on the substrate; and the solid-state electrolyte of claim 1 configured as a porous membrane (3) coating the nanostructured material (Fig. 1; Col.12, L.61 to Col.13, L.5), wherein the active material comprises a carbon-based material such as C60 fullerene particles (Col. 7; L.6-24).										While Kamauchi does not explicitly teach the C60 fullerene particles constituting a 3D nanomaterial, it is noted that C60 fullerene particles correspond to 3D carbon nanostructures as evidenced by Kowlgi ([0001]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kamauchi (US 5,538,814 A) and Setoyama (US 2007/0196659 A1), as applied to claims 1-4 & 7-11 above, and further in view of Park (US 2020/0014064 A1).
Regarding claim 6, Kamauchi as modified by Setoyama teaches the solid-state electrolyte of claim 1 but is silent as to the conductive additive being an ionic liquid.					Park teaches a polymer membrane, as a lithium ion rechargeable battery separator, obtained by providing a solution of a polymer and an organic solvent, removing the organic solvent by evaporation to obtain a free-standing solid polymer electrolyte which is soaked in a solution comprising a conductive additive such as a salt dissolved in an organic solvent or an ionic liquid (which can be mixed with the salt/organic solvent mixture or used alone) (Abstract .

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamauchi (US 5,538,814 A) and Setoyama (US 2007/0196659 A1), as applied to claims 1-4 & 7-11 above, and further in in view of Schmidhauser (US 2015/0340676 A1) and Nara (US 2012/0003539 A1).
Regarding claims 13-16, Kamauchi as modified by Setoyama teaches a lithium ion rechargeable battery comprising the electrode of claim 11 being configured as an anode, wherein the porous membrane of the solid-state electrolyte serves as a separator, as noted in the rejection of claims 7-11 above, but is silent as to a first electrode of claim 11 configured as an anode and a second electrode of claim 11 configured as a cathode.  							Schmidhauser teaches a method of making an integrated-electrode-separator (IES), wherein a solution comprising a polymer is coated on the surface of an active material of an electrode (i.e a negative electrode or positive electrode) and the resulting IES is dried to form a porous polymer membrane on the surface of the active material ([0018] & [0059]-[0062]).		It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to coat the polymer solution on the nanostructures active material layer to thereby form an IES in order to reduce the likelihood of defects (usually present in batteries using conventional freestanding separators) because the separator is, for one, directly coated on .

Claims 17, 20-23 & 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kamauchi (US 5,538,814 A) in view of Setoyama (US 2007/0196659 A1) and Schmidhauser (US 2015/0340676 A1).
Regarding claims 17 & 20-22, Kamauchi teaches a method of making an electrode, the method comprising the steps of:										(a) providing (1) an electrode comprising a surface coated with an active material layer including a carbon-based 3D nanomaterial such as fullerene, (2) a polymer solution comprising polyvinyl alcohol, and (3) a conductive additive such as a salt dissolved in a non-aqueous solvent 
Regarding claims 23 & 26-28, Kamauchi teaches a method of making an electrode, the method comprising the steps of:										(a) providing (1) an electrode comprising a surface coated with an active material layer including a carbon-based 3D nanomaterial such as fullerene, (2) a polymer solution comprising a polymer such as polyvinyl alcohol and a conductive additive such as a salt dissolved in a non-. 

Claims 18 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kamauchi (US 5,538,814 A), Setoyama (US 2007/0196659 A1) and Schmidhauser (US 2015/0340676 A1), as applied to claims 17, 20-23 & 26-28, and further in view of Holloway (“The role of crystallization and phase separation in the formation of physically cross-linked PVA hydrogels”).
Regarding claims 18 & 24, Kamauchi as modified by Schmidhauser teaches the method of claims 17 & 23, respectively, but is silent as to freezing and thawing being repeated two to ten times.														Holloway teaches a method of forming a porous PVA hydrogel in which a solution containing PVA undergoes from 1 to 10 freeze/thaw cycles to form the porous PVA hydrogel (Introduction, Experimental, Results & Discussion).								It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to optimize the number of freeze/thaw cycles, as a result effective variable, in order to obtain a desired porosity and pore size in the resulting PVA hydrogel as taught by Holloway (Figs. 4a-b; Results & Discussion: Microstructure section on pages 829-830). Since the porous member of Kamauchi is required to have an average pore diameter of not greater than 50 µm and preferably 10 through 0.01 µm (Col.9; L.15-17), the desired pore size can be obtained by varying the number of freeze-thaw cycles as taught by Holloway. Specifically, from fig. 4a of Holloway, one of ordinary skill in the art would expect about 4 to 6 or less freeze-thaw cycles (Fig. 4a; Page 830, Col.1, L.1-3) to be sufficient in providing a pore size within the preferred range of Kamauchi. “Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).
Response to Arguments
Applicant’s amendments to claims 1, 17 & 23 overcomes the previous 112(a) rejection. However, the subject matter of claims 1 is found to be obvious over the combined teachings of Kamauchi and Setoyama with the subject matter of claims 17 & 23 being obviated by the combined teachings of Kamauchi, Setoyama and Schmidhauser.						Thus, in view of the foregoing, claims 1-18, 20-24 & 26-28 stand rejected.
				
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727